Citation Nr: 1428885	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  09-10 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date earlier than August 31, 2007 for the assignment of a 30 percent rating for service-connected genital herpes, to include whether a May 1994 rating decision granting service connection for herpes at a noncompensable evaluation was the result of clear and unmistakable error (CUE).  


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel









INTRODUCTION

The Veteran had active service in the United States Army from July 1984 to November 1987.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The entire claims file, to include the portion contained electronically, has been reviewed in this case.  


FINDING OF FACT

In a June 2014 letter, the Veteran withdrew her appeal.  


CONCLUSION OF LAW

The claim for entitlement to an effective date earlier than August 31, 2007 for the assignment of a 30 percent rating for service-connected genital herpes, to include whether a May 1994 rating decision granting service connection for herpes at a noncompensable evaluation was the result of clear and unmistakable error (CUE), is withdrawn.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by an appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In written correspondence dated in June 2014, the Veteran stated that she wished to withdraw her appeal (a claim for entitlement to an earlier effective date for the award of a 30 percent rating for genital herpes, to include whether a May 1994 RO decision contained CUE).  Accordingly, the Board does not have jurisdiction to review the claim, and it is dismissed.  


ORDER

The claim for entitlement to an effective date earlier than August 31, 2007 for the assignment of a 30 percent rating for service-connected genital herpes, to include whether a May 1994 rating decision granting service connection for herpes at a noncompensable evaluation was the result of clear and unmistakable error (CUE), is dismissed.  


____________________________________________
H. Seesel
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


